UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Annual report 10 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 64 About the Trustees 65 Officers 67 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees December 14, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Performance history as of 10/31/16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 15. 2 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill Kohli, your fund’s portfolio managers are Michael V. Salm and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the 12 - month reporting period ended October31, 2016? On December16, 2015, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Following its initial move, the Fed indicated that multiple rate increases were likely in 2016. Investors reacted to the central bank’s signals with concern, and the uncertainty stoked market volatility. During January 2016, investors became increasingly risk averse. Declining prices for oil and other commodities, along with mounting fears of an economic slowdown in China, fueled a broad flight from riskier market sectors and into the perceived safety of U.S. Treasuries and other government securities. Within this environment, bonds carrying credit risk experienced substantial volatility. Market turbulence reached a peak on February11, after which credit-sensitive bonds began to benefit from rising commodity prices, additional economic stimulus by China’s central Absolute Return 100 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or from the use of derivatives. bank, and improving U.S. economic data. The Fed backed away from a hawkish tone, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. Credit-sensitive bonds posted another positive month in September, aided by two monetary policy developments. The Fed decided not to raise its target for short-term interest rates and indicated an even slower path for future hikes. The Bank of Japan pegged its 10-year government bond rate at zero, reducing the risk of a destabilizing spike in global interest rates. Bonds ticked lower in October, as investors tried to handicap the outcome of a closely contested U.S. presidential race. The fund generated modestly positive performance for the period. Which holdings and strategies aided results? An allocation to investment-grade corporate bonds provided the biggest boost to performance. After underperforming during 4 Absolute Return 100 Fund the early months of the period, the asset class rallied from February11 through most of the rest of the period. Corporate credit was bolstered by an improving backdrop for commodities, resurgent demand for riskier asset classes, signs of stabilization in the global economy, and continued accommodation by central banks. Holdings of emerging-market [EM] bonds also notably contributed. EM debt was one of the top-performing fixed-income categories for the period, fueled by investor demand for higher-yielding assets amid an environment of low and, in some cases, negative yields globally. Within the fund, our investments in Argentina, Russia, and Brazil delivered the best results. Our positions in Argentina were aided by the election of a new president who has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Additionally, Argentina’s issuance of $16.5 billion in bonds in April — the country’s first bond issuance since 2001 —attracted intense investor interest. Securities from Russia rebounded strongly as oil prices rose and investor risk appetite strengthened during the period’s second half. Debt issued by Brazil benefited from reduced political turmoil; investors responded positively when the country’s president was removed from office in August. Our mortgage-credit holdings also aided performance, led by holdings of mezzanine commercial mortgage-backed securities, as well as positive results from a relatively new type of structured product called agency credit risk transfer securities [CRTs]. Agency CRTs have benefited from robust investor demand since they were introduced in late 2013. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund5 CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. Similar to commercial mortgage-backed securities, CRTs are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. On the downside, which strategies weren’t as productive this period? Our interest-rate and yield-curve positioning was the primary detractor. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — slightly below zero early in the period. This strategy proved detrimental during January and early February, when risk-averse sentiment fueled demand for the apparent safety of Treasuries, driving their prices higher and yields lower. We also positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve. However, the yield curve generally flattened during the period, so this positioning also worked against the fund’s results. During January, we began increasing the fund’s duration, and by period-end it was slightly positive. We thought it was prudent to modestly increase the portfolio’s interest-rate sensitivity should recurrent bouts of market volatility trigger another flight to quality and a decline in rates. How did you use derivatives during the period? We used interest-rate swaps and Treasury bond futures to take tactical positions at various points along the yield curve and to hedge the fund’s duration and yield-curve positioning. We also employed interest-rate “swaptions” — which give us the option to enter into a swap contract — to hedge the portfolio’s interest-rate risk, to isolate the prepayment risks associated with our holdings of collateralized mortgage obligations [CMOs], and to help This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund manage downside risks. Lastly, we used credit default swaps to hedge credit and market risk, and to efficiently access specific issuers and market sectors. What is your outlook for the coming months? We think U.S. economic growth may accelerate in 2017, but the election of Donald Trump to the U.S. presidency could lead to a struggle of competing forces influencing the economy. On the one hand, we believe President-elect Trump’s policy pronouncements regarding lowering corporate and personal income tax rates, along with increased spending on infrastructure and defense, could bolster growth. Of course, these initiatives will need to be financed at least partly by issuing new government debt, which could potentially push intermediate- and long-term interest rates higher. Conversely, the President-elect’s protectionist rhetoric regarding foreign trade, such as imposing substantial tariffs on imports from China and eliminating or weakening existing trade deals, would likely hamper growth, in our view. Deporting illegal immigrants — another Trump proposal — could also dampen economic growth, since it would remove a significant source of consumer demand. It’s also possible that a more protectionist approach to trade by the United States could hamper growth in emerging-market countries. Given this outlook, how do you plan to position the fund? We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Additionally, we think prepayment risk remains attractive, given the prospect of higher interest rates, and will continue to seek what we believe could be productive opportunities ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 100 Fund7 in agency interest-only collateralized mortgage obligations. As of period-end, we had a relatively large cash allocation in the portfolio. We increased cash in an effort to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/demand environment. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 9.82% 1.20% 5.66% 1.11% 2.18% 0.72% 1.29% After sales charge 8.72­ 1.07 4.61 0.90 1.15 0.38 0.28 Class B (12/23/08) Before CDSC 7.54­ 0.93 4.55 0.89 1.55 0.52 1.01 After CDSC 7.54­ 0.93 4.55 0.89 1.55 0.52 0.02 Class C (12/23/08) Before CDSC 3.64­ 0.46 1.80 0.36 –0.10 –0.03 0.53 After CDSC 3.64­ 0.46 1.80 0.36 –0.10 –0.03 –0.47 Class M (12/23/08) Before sales charge 9.32­ 1.14 5.42 1.06 2.02 0.67 1.24 After sales charge 8.50­ 1.04 4.63 0.91 1.25 0.42 0.48 Class P (8/31/16) Net asset value 12.01­ 1.45 6.95 1.35 2.97 0.98 1.55 Class R (12/23/08) Net asset value 7.58­ 0.93 4.23 0.83 1.34 0.45 0.90 Class R6 (7/2/12) Net asset value 12.07­ 1.46 7.01 1.36 2.98 0.98 1.55 Class Y (12/23/08) Net asset value 12.01­ 1.45 6.95 1.35 2.97 0.98 1.55 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 9 Comparative index returns For periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year BofA Merrill Lynch U.S. Treasury Bill Index 1.33% 0.17% 0.68% 0.14% 0.48% 0.16% 0.33% Bloomberg Barclays U.S. Aggregate Bond Index 39.39­ 4.32 15.37 2.90 10.81 3.48 4.37 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $10,754 and $10,364, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,850. A $10,000 investment in the fund’s class P, R, R6, and Y shares would have been valued at $11,201, $10,758, $11,207, and $11,201, respectively. Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class P Class R Class R6 Class Y Number 1 1 1 1 — — 1 1 Income $0.158 $0.130 $0.082 $0.152 — — $0.184 $0.184 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $10.07 $10.17 $10.03 $9.98 $10.05 $10.13 — $10.00 $10.13 $10.11 8/31/16 * — $10.07 — — — 10/31/16 10.04 10.14 10.00 9.95 10.02 10.10 10.08 10.09 10.10 10.08 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class P shares. 10 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 9.82% 1.21% 5.77% 1.13% 2.58% 0.85% 1.50% After sales charge 8.72­ 1.08 4.71 0.92 1.55 0.51 0.48 Class B (12/23/08) Before CDSC 7.65­ 0.95 4.76 0.93 1.96 0.65 1.32 After CDSC 7.65­ 0.95 4.76 0.93 1.96 0.65 0.32 Class C (12/23/08) Before CDSC 3.74­ 0.47 2.01 0.40 0.40 0.13 0.73 After CDSC 3.74­ 0.47 2.01 0.40 0.40 0.13 –0.27 Class M (12/23/08) Before sales charge 9.32­ 1.15 5.53 1.08 2.42 0.80 1.44 After sales charge 8.50­ 1.06 4.74 0.93 1.65 0.55 0.68 Class P (8/31/16) Net asset value 12.01­ 1.47 7.16 1.39 3.37 1.11 1.76 Class R (12/23/08) Net asset value 7.69­ 0.96 4.44 0.87 1.84 0.61 1.20 Class R6 (7/2/12) Net asset value 12.07­ 1.48 7.22 1.40 3.38 1.12 1.75 Class Y (12/23/08) Net asset value 12.01­ 1.47 7.16 1.39 3.37 1.11 1.76 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Absolute Return 100 Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.67% 0.87% 1.42% 0.72% 0.42% * 0.92% 0.42% 0.42% Annualized expense ratio for the six-month period ended 10/31/16 †‡ 0.63% 0.83% 1.38% 0.68% 0.38% 0.88% 0.38% 0.38% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Expense ratios for each class, except for those that started up during the six-month period, are for the fund’s most recent fiscal half year. For a new class, the ratio is for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 10/31/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class from 5/1/16 to 10/31/16. For a new class, the expenses shown are for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The table also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P ‡ Class R Class R6 Class Y Expenses paid per $1,000 *† $3.19 $4.20 $6.98 $3.45 $0.64 $4.46 $1.93 $1.93 Ending value (after expenses) $1,016.20 $1,015.20 $1,013.20 $1,016.20 $1,001.00 $1,014.10 $1,018.10 $1,018.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16, or in the case of a new class, the average net assets of the class from the inception date for the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section.
